Title: To George Washington from Timothy Pickering, 28 August 1783
From: Pickering, Timothy
To: Washington, George


                        
                            Sir,
                            Newburgh Augt 28. 1783.
                        
                        It is now time to deposit at West-Point as much wood as will be necessary for the use of the garrison the
                            ensuing winter. If it be practicable to determine, at this time, what shall be the strength of the garrison, and the
                            number and ranks of the officers, I will lay in forage, as well as wood, in proportion, as soon as I am favoured with your
                            Excellency’s decision thereon. The wood I propose to supply by cutting up the huts of the second Massachusetts brigade
                            & those formerly occupied by the artillery; presuming that the remains of the hospital will be removed to
                            West-Point.
                        A question has been started, Whether the officers who retired pursuant to the last resolution of Congress,
                            are intitled to pay, subsistence or forage. To me the answer appears easy: for being furloughed
                            only, I know not what should exclude them from either. But some are in doubt & it is said the officers themselves
                            expect nothing: yet others demand their forage money; and others staying with the army, and at the post of philadelphia
                            (under the indulgence of the general order) claim every allowance as usual. I should therefore be happy to be favoured
                            with your Excellency’s opinion on the subject.
                        The buildings erected at public expense at Mrs Hasbroucks are of considerable value. If it be not necessary
                            to reserve them for public use, I will dispose of them before they are pulled to pieces. I have the honour to be, with
                            great respect, your Excellency’s most obedt servant

                        
                             T. Pickering Q.M.G.
                        
                    